                       Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 1 of 23


                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              SUPPLEMENTAL DECLARATION OF
                                                                              JEREMIAH LARUE IN SUPPORT OF
              18                      Plaintiffs,                             DEFENDANTS’ OPPOSITION TO
                                                                              PLAINTIFFS’ MOTION FOR
              19           vs.                                                PRELIMINARY INJUNCTION
                       County of Siskiyou; Jeremiah LaRue and
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               Complaint Filed: June 4, 2021
              21       Department and in their individual capacities;         First Amended Complaint Filed: July 15, 2021
                       and Brandon Criss, Ed Valenzuela, Michael
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,
              24       in his official capacity as County Counsel for
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT                 SUPPLEMENTAL DECLARATION OF JEREMIAH LARUE IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
                                              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                       Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 2 of 23


                   1            I, Jeremiah LaRue, do declare as follows:

                   2            1.     I am currently the appointed Siskiyou County Sheriff-Coroner. I have held that

                   3   position since October 2020. Prior to being appointed as Sheriff, I first became employed by

                   4   Siskiyou County as a Deputy Sheriff in 2006. Over the years, I was promoted to Sergeant and then

                   5   Lieutenant before being appointed Sheriff. I have personal knowledge of the matters contained

                   6   herein and, if called to do so, could and would testify to the facts set forth below.

                   7            2.     I have reviewed that document entitled, “Plaintiffs’ Reply In Support of Request for

                   8   Preliminary Injunction” and the declarations from Plaintiffs’ counsel that purport to attribute a

                   9   racial intent behind statements I have made regarding the enforcement of ordinances at issue in this

              10       case.

              11                3.     At no time when I have made statements to the press or others regarding these

              12       restrictions have I intended to direct those comments at Hmong people. Rather, my comments have

              13       always been specific to those committing crimes in the County, including the areas of Mount Shasta

              14       Vista and Butte Valley, and those knowingly abetting those crimes, such as those selling and

              15       delivering non-potable water for the illegal cultivation of cannabis.

              16                4.     Specifically, the comments attributed to me at a Board of Supervisors meeting when

              17       the selective water truck ban resolution was discussed, “those people, not just the growers, are

              18       helping this to be established” referred to illegal cannabis growers, regardless of race, and knowing

              19       facilitators of illegal cannabis growers, regardless of their race, such as water suppliers and

              20       suppliers of other raw materials for greenhouses, such as lumber. The words attributed to me by

              21       Plaintiffs’ counsel from that meeting, “important that we direct our anger at the right people” and

              22       “perplexed that those individuals are not shamed more by…the County” were intended to direct

              23       citizens’ frustration not only toward the illegal cannabis growers, regardless of their race, but also

              24       those knowingly facilitating and otherwise aiding and abetting the commission of this crime, such

              25       as water truck drivers and purveyors of ground water who are knowingly contributing to a criminal

              26       enterprise.

              27                5.     At no time have any of my comments been intended to encourage vigilantism against

              28       people in the Hmong community or anybody else. Rather, the intent of my comments has been to
SPINELLI, DONALD                                                            2
     & NOTT                    SUPPLEMENTAL DECLARATION OF JEREMIAH LARUE IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
                                                 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                       Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 3 of 23


                   1   inform the citizenry as to steps being taken by my office to address the County’s concern regarding

                   2   devasting crime and its impact in Siskiyou County.

                   3            6.     As set forth in my prior declaration, the concentration of illegal cannabis cultivation

                   4   in Mount Shasta Vista and Butte Valley is by far the most expansive, excessive, extreme and

                   5   impactful of any as compared to the rest of the County. There are more cannabis-related crimes,

                   6   including felonies, occurring in and requiring response by my office in Mount Shasta Vista and

                   7   Butte Valley than any other areas. I have good reason to believe many crimes in this community go

                   8   unreported. Because of the greater concentration of greenhouses in Mount Shasta Vista and Butte

                   9   Valley as opposed to any other areas in Siskiyou County, logically it follows that there is more

              10       ground water wasted on this illegal cultivation attributable to these areas than any others in Siskiyou

              11       County and more pollution attributed to it than in any other areas.

              12                7.     While this office has actively pursued the large water transport trucks that service

              13       illegal cannabis cultivators with ground water, at no time have we prevented the delivery of potable

              14       water to residents of Mount Shasta Vista. In fact, we have no record of having ever stopped a

              15       vehicle pursuant to these ordinance transporting potable water.

              16                8.     In accordance with one of our marijuana eradication grants that the County receives

              17       yearly, a strategic plan must be prepared. The statement that “the Sheriff has acknowledged that

              18       cannabis grows are concentrated in areas outside of Shasta Vista subdivision and only 3% of the

              19       illegal grows are in the Shasta Vista subdivision” as contained in Plaintiffs’ Reply in Support of

              20       Request for Preliminary Injunction, 22:1-3, misrepresents the information in the document which

              21       addresses a photograph that shows a 600-acre parcel with 80 cultivation sites within the Mount

              22       Shasta Vista Subdivision. However, there are 1,800 total parcels within Mount Shasta Vista and the

              23       majority of those parcels contain cultivation sites.

              24                9.     Exhibit A to this declaration is an Annual Strategic Plan for the fiscal year 2021

              25       which shows a photograph of the area depicting the 80 cultivation sites referred to in the Strategic

              26       Plan.

              27                10.    Exhibit B to this declaration is a photograph that shows the entire Mount Shasta

              28       Vista subdivision and clearly shows that there are vastly more than 80 cultivation sites in Mount
SPINELLI, DONALD                                                          3
     & NOTT                    SUPPLEMENTAL DECLARATION OF JEREMIAH LARUE IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
                                                 PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                       Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 4 of 23


                   1   Shasta Vista.

                   2          I declare under penalty of perjury under the laws of the State of California that the foregoing

                   3   is true and correct and that this was executed on this 12th day of August, 2021 in Siskiyou County,

                   4   California.

                   5                                                         _____/s/ Jeremiah LaRue _________
                                                                                Jeremiah LaRue
                   6

                   7

                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                         4
     & NOTT                 SUPPLEMENTAL DECLARATION OF JEREMIAH LARUE IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
                                              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 5 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 6 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 7 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 8 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 9 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 10 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 11 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 12 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 13 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 14 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 15 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 16 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 17 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 18 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 19 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 20 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 21 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 22 of 23
Case 2:21-cv-00999-KJM-DMC Document 41-1 Filed 08/13/21 Page 23 of 23
